Citation Nr: 0505426	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for carcinoma of the 
pharyngeal wall and tongue, claimed on the basis of direct 
service connection and as secondary to the use of tobacco 
products.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from July 1949 to 
January 1953.

The present appeal comes to the Board from a November 1997 
decision entered by a Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied the appellant's 
claim on both the basis of direct service incurrence and 
based upon the use of tobacco products.  The appellant filed 
a Notice of Disagreement (NOD) in February 1998, and the RO 
issued a Statement of the Case (SOC) in April 1999.  The 
appellant filed a substantive appeal (VA Form 9) in June 
1999. 

In his June 1999 substantive appeal, the veteran requested a 
hearing at the RO.  In September 1999, the veteran cancelled 
that hearing and did not request to reschedule it. 


FINDINGS OF FACT

1.  In December 1984 and February 1985, the veteran was 
treated for a diagnosis of carcinoma of the tongue.  In 1994, 
he was treated for carcinoma of the pharyngeal wall.  

2.  The veteran initially claimed service connection on the 
basis that his carcinoma of the pharyngeal wall and tongue 
could be the result of his tobacco use in service prior to 
June 10, 1998.

3.  Credible and probative evidence indicates that the 
veteran began smoking tobacco during active military service, 
and reflects that the veteran became nicotine dependent 
during service, smoking heavily for decades thereafter.

4.  Credible and probative evidence places the record in 
approximate balance as to whether the veteran's smoking 
significantly contributed to his carcinoma of the pharyngeal 
wall and tongue.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
finds that nicotine dependence was incurred in military 
service and that service connection for carcinoma of the 
pharyngeal wall and tongue is warranted.  38 U.S.C.A. §§ 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004); VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-
97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2003 letters implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim and what the veteran's own responsibilities were 
in accord with the duty to assist.  Further, the veteran was 
specifically advised to identify any other evidence or 
information in support of his claim.  In addition, the 
appellant was advised by virtue of a November 1997 rating 
decision and an April 1999 statement of the case (SOC) and 
subsequent Supplemental Statements of the Case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law and 
what the evidence must show in order to substantiate the 
claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claim.  Furthermore, the veteran was afforded VA examinations 
in 2002 and 2003.  Thus, the Board finds that VA has done 
everything reasonably possible to assist the veteran, and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In June 1994, the veteran filed a claim for mouth and tongue 
cancer, claimed as resulting from the use of tobacco during 
service.  He has indicated that he has been treated for 
cancer by the VA Medical Center (VAMC) in Dallas, Texas, 
since December 1984 and February 1985.

The service medical records are negative for any reference to 
tobacco use or for any abnormalities of the mouth or tongue.  
The discharge examination report dated in November 1952 
reflects that clinical evaluation of the mouth and throat was 
negative for any abnormalities.  

VA medical records show that the veteran was hospitalized in 
November 1971 for conditions including chronic bronchitis.  
The history indicated that the veteran had been a heavy 
smoker since age 18, and it was the treating doctor's opinion 
that the chronic bronchitis was related mainly to smoking.  A 
private medical record dated in February 1979 documents that 
the veteran had a pack-a-day smoking history.  Private 
medical records dated from July to August 1984 show that the 
veteran was hospitalized for treatment of osteoarthritis, 
early cirrhosis of the liver, internal and external 
hemorrhoids, and an anal polyp.  

A private pathology report dated in November 1984 reflects 
that a specimen was taken from the floor of the veteran's 
mouth, which was biopsied and determined to be squamous cell 
carcinoma.  VA conducted additional testing in December 1984, 
which confirmed that diagnosis.  Surgery to remove the lesion 
was performed by VA in December 1984.  Post-surgical records 
dated in December 1984 reflect that the veteran was stable 
and generally asymptomatic, except for difficulty swallowing.  
An undated record, presumably dated soon after the December 
1984 surgery, reflects that even after that surgery the 
veteran continued to smoke 1-2 packs of cigarettes a day.  VA 
Records dated in February 1985 reflect that the veteran was 
seen again for a lesion on the floor of the mouth.  Testing 
of the specimen resulted in a diagnosis of chronic 
inflammation, with foreign body giant cell reaction and 
fibrosis, without evidence of carcinoma.  Re-excision of a 
lesion on the left anterior floor of the mouth was performed 
in February 1985.  The discharge report and post-surgical 
records revealed no complications.  VA records show that 
lesions of the left floor of the mouth returned and were 
biopsied in April 1985 and September 1987, but were 
apparently not cancerous.  

VA records show that posterior pharyngeal wall cancer was 
diagnosed in approximately April 1994.  That record indicates 
that the veteran was still smoking 1-2 cigarettes a day.  He 
was receiving chemotherapy in May 1994, and radiation 
treatment was conducted from July to September 1994.  Records 
dated in November 1995 and February 1996 reflect that the 
veteran was seen for a follow-up for his posterior pharyngeal 
wall cancer, more than a year following radiation therapy.  
It was noted that he was doing well and had no complaints 
except for dryness of the mouth.  No lesions or masses were 
seen in the oral cavity, oropharynx, or laryngeal area.  

In a statement from the veteran received in August 1997, he 
reported that he began smoking cigarettes and drinking too 
much during the Korean War, and became hooked on both by the 
time he was discharged.  He reported that he had not quit 
drinking until 1975 when cirrhosis was diagnosed, and that he 
had never quit smoking. 

The veteran completed a Tobacco Product Use History 
Questionnaire in August 1997.  The veteran stated that he had 
a current diagnosis of cancer treated by VA.  He indicated 
that he did not smoke cigarettes or use any other tobacco 
products before service, but began during service in 1951, 
smoking a pack a day from that time forward.  

In February 1998, two lay statements were submitted for the 
record.  The first, from B.S., a high school friend of the 
veteran, indicated that the veteran did not smoke prior to 
entering service in 1949.  The second was from A.J.F., a 
military and civilian comrade of the veteran's, indicating 
that he had known the veteran for about 45 years and 
attesting that he had smoked all of those years.

A VA record dated in November 1999 reflects that the veteran 
complained of drainage from the inside of the left mandible, 
assessed as possible chronic lingual gland sialadenitis.  

A VA examination was conducted in August 2002, at which time 
the veteran was noted to be 71 years of age.  The veteran 
gave a history of starting to smoke cigarettes during 
service, becoming addicted, and smoking chronically 
thereafter.  A history of cancer under the tongue in 1984 and 
squamous cell carcinoma of the larynx occurring a few months 
later was noted.  The examiner opined that both of those 
tumors were due to nicotine and smoke exposure.  The examiner 
noted that it did not appear that there was any recurrence of 
cancer of the throat, pharynx, or tongue, and observed that 
the veteran had mostly quit smoking, but not entirely.  The 
examiner identified side-effects from the chemotherapy and 
radiation including: degeneration of teeth, loss of sense of 
taste on the tongue, and thyroid deficiency.  

Clinical evaluation revealed a scar on the left side of the 
tongue, loss of part of the tongue, and marked loss of teeth.  
Impressions of: squamous cell carcinoma of the floor of the 
mouth with removal of the tumor and radical neck dissection - 
tumor due to smoking; squamous cell carcinoma of the pharynx, 
believed by the examiner to be part of the aforementioned 
tumor and also due to smoking while in service and afterward; 
side effects from radiation therapy; thyroid deficiency, 
secondary to radiation treatment; and essential hypertension.  
The examiner opined that the squamous cell carcinoma of the 
tongue and pharynx was due to nicotine dependence and 
exposure to smoking during service and afterward.  The 
examiner further opined that these were the same tumor and 
were all part of the same condition (oropharynx cancer).  The 
examiner concluded that the veteran's conditions were 
directly related to exposure to nicotine and tobacco.  

A VA examination was conducted by Dr. F. in March 2003, who 
indicated that he did not review the medical records.  The 
history noted that the veteran developed tongue cancer in 
1985 and pharyngeal cancer in 1994.  The doctor indicated 
that there was no functional impairment due to loss of motion 
and/or masticatory function loss.  A diagnosis of signs and 
symptoms of osteoradionecrosis was made.  The examiner opined 
that the dental condition was not the result of military 
service.  The examiner explained that there was no compelling 
medical evidence that military smoking was a contributory 
factor to his civilian cancer.  The examiner noted that the 
veteran reported that he had become addicted to nicotine 
during active duty.  The examiner stated that he could not 
respond to this other than by history.  In an addendum added 
later in March 2003, the examiner indicated that the claims 
folder had been supplied for his review a day after the 
examination.  The examiner noted that he had reviewed it, and 
that it did not alter his opinions.  

In March 2003, the VA examiner who conducted the August 2002 
added an addendum to that report.  The examiner indicated 
that the claims folder was reviewed and made no reference to 
the veteran smoking during military service.  The examiner 
stated that, since there was no verification that he had even 
smoked during service, it could not be confirmed that he had 
become addicted to nicotine during that time.  The examiner 
thus deferred to Dr. F., as an expert in oral surgery, in 
concluding that there was no relationship between post-
service cancer and residuals thereof, and the veteran's 
military service. 

VA medical records include an entry dated in May 2004, which 
reflects that on examination, no hypopharyngeal masses were 
found. 

III.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, service connection, on a 
secondary basis, may be established for disability 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

In addition to the above, and specific to the appellant's 
assertion that the veteran's death was the result of in-
service smoking, the Board notes that in February 1993 the VA 
General Counsel issued an opinion instructing when benefits 
may be awarded based upon tobacco use in service.  The 
General Counsel indicated that direct service connection may 
be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the General Counsel 
clarified the February 1993 opinion.  The General Counsel 
stated that the prior opinion did not mean that service 
connection would be established for a disability related to 
tobacco use merely because the affected veteran had smoked in 
service.  Rather, it meant that disability allegedly related 
to tobacco use, if not diagnosed until after service, would 
not necessarily be precluded from the establishment of 
service connection.  The General Counsel held that the 
claimant must demonstrate, through competent evidence, that 
the claimed disability resulted from the use of tobacco 
during service, and that the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.  See 38 C.F.R. § 3.303(d) (service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997); see also USB Letter 20-97-14 (issued by the 
Acting Under Secretary of VA for Benefits, July 24, 1997). 
Precedent opinions of the General Counsel are binding upon 
the Board under 38 U.S.C.A. § 7104(c).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, passed by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (now codified at 38 U.S.C.A. § 1103), prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition applies only to claims 
filed after June 9, 1998.  In the present case, the Board 
notes that veteran initially filed a claim for service 
connection for carcinoma of the pharyngeal wall and tongue on 
the basis of in-service smoking/nicotine dependence prior to 
June 9, 1998.  Under these circumstances, the Board finds 
that the 38 U.S.C.A. § 1103 prohibition does not apply in 
this case, and, thus, does not affect the disposition of the 
appeal.

IV.  Analysis

The veteran essentially claims that he began smoking during 
active service, became addicted to tobacco in service, smoked 
heavily for several decades thereafter, and was eventually 
diagnosed with and treated for carcinoma of the pharyngeal 
wall and tongue.  He argues that his long-term use of tobacco 
over many decades, but initially beginning in service, led to 
his cancerous conditions.

As previously stated, service connection for death or 
disability, claimed as secondary to tobacco use may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, supra.

Initially, the Board notes the aforementioned May 5, 1997, VA 
memorandum from the Under Secretary for Health, to the 
General Counsel, in which the Under Secretary for Health 
affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the opinion of 
the Under Secretary for Health, the answer to all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary's opinion, 
the Board finds that nicotine dependence is a disease for 
purposes of VA benefits, and that element (1), above, is 
established.

In addition, the Board finds that the record presents at 
least a reasonable doubt to conclude that the veteran 
developed a nicotine addiction (recognized as a disease by 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV)) in service.  As noted herein, the service medical 
records are negative for any mention of tobacco use.  
However, a medical record dated in 1971, long before the 
veteran developed the carcinoma at issue here or filed a 
compensation claim for this condition, documents that the 
veteran had been a heavy smoker since age 18, or 
approximately when he entered service.  A 1979 record notes 
that the veteran smoked a pack of cigarettes a day.

The veteran himself has given a history that he never smoked 
prior to service, but that he developed a smoking habit 
during service, and that he continued to smoke heavily after 
service.  The record also contains two lay statements to the 
same effect, i.e., that the veteran began smoking during 
service and was a heavy smoker for decades thereafter.  In 
the absence of evidence to the contrary, the Board accepts as 
credible the lay assertions that the veteran began smoking 
during service, which are corroborated by clinical evidence 
of record.  Therefore, the Board finds that element (2), 
above, to wit, in-service incurrence of nicotine dependence, 
which is a disease, has been been established.

The last element which must be established is whether the 
veteran's nicotine dependency, which the Board concedes began 
during service, may be considered the proximate cause of his 
cancerous conditions, claimed as resulting from his use of 
tobacco products.  Upon review of the objective and competent 
medical evidence of record, Board is persuaded that the 
evidence is at a level of relative equipoise as to such an 
etiological relationship.  

The record contains a medical opinion furnished by a VA 
doctor in August 2002 to the effect that squamous cell 
carcinoma of the tongue and pharynx was due to nicotine 
dependence and oral exposure to smoking during service and 
afterward.  The examiner opined that these were the same 
tumor and were all part of the same condition (oropharynx 
cancer).  The examiner concluded that the veteran's 
conditions were directly related to exposure to nicotine and 
tobacco.  Thereafter, the examiner provided an addendum 
(March 2003) expressing doubt with respect to the matter of 
whether the veteran became addicted to nicotine during 
service, but not as to the matter of an etiological 
relationship between the veteran's carcinoma and his smoking.  
The Board has already established the element involving 
nicotine dependence, as explained by the evidentiary analysis 
above.  Accordingly, the Board finds that the opinion of the 
VA examiner provided in 2002 represents competent evidence 
which supports the veteran's claim. 

On the other hand, the record also contains a VA medical 
opinion furnished in 2003 explaining that there was no 
compelling medical evidence that military smoking was a 
contributory factor to his civilian cancer.  The examiner 
noted that the veteran reported that he became addicted to 
nicotine during active duty.  The examiner stated that he 
could not respond to this other than by history.  There was 
no opinion provided as to whether smoking and nicotine use by 
the veteran, in general, was related to his cancer.  In an 
addendum provided in March 2003, the examiner who conducted 
the 2002 VA examination deferred to the 2003 medical opinion 
regarding the relationship between smoking in the military 
and the veteran's cancerous condition, in the absence of any 
verification or evidence of smoking in service.  (However, as 
discussed earlier herein, the Board has pointed to evidence 
which documents that the veteran began smoking in service and 
at least suggests that the veteran's nicotine dependency 
began in service.)  While we appreciate the caution of the 
physician in hesitating to accept the veteran's having smoked 
in service as a premise without contemporaneous 
documentation, the Board has, as discussed above, established 
the element involving nicotine dependence, on the basis of 
the veteran's credibility and application of the doctrine of 
reasonable doubt.

At this point, the medical evidence of record tends to show 
that the veteran's smoking began in service and continued on 
a heavy basis for decades thereafter, ultimately resulting in 
carcinoma of the pharyngeal wall and tongue, which has been 
clinically linked to the veteran's tobacco use (albeit not 
concretely to tobacco use which began during service).  In 
view of the foregoing discussion, and with consideration of 
the benefit-of-the-doubt/reasonable-doubt doctrine, the Board 
will exercise our discretion to conclude that the evidence is 
in approximate balance as to whether the veteran's nicotine 
addiction began in service and was the proximate cause of his 
later development of carcinoma of the pharyngeal wall and 
tongue.  Accordingly, with resolution of such doubt in the 
appellant's favor, the Board concludes that service 
connection for carcinoma of the pharyngeal wall and tongue is 
warranted.

In light of this determination, the issue of entitlement to 
service connection for carcinoma of the pharyngeal wall and 
tongue on the basis of direct service incurrence is rendered 
moot, and need not be specifically addressed.


ORDER

Service connection for carcinoma of the pharyngeal wall and 
tongue is granted.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


